                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 GREGORY HAYNES,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 20-cv-86-NJR
                                                  )
                                                  )
 JOHN BALDWIN, JACQUELINE                         )
 LASHBROOK, FRANK LAWRENCE,                       )
 and JAMES CLAYCOMB,                              )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Gregory Haynes, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Menard Correctional Center, brings this action for deprivations of

his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff alleges

Defendants denied him religious services and a religious diet, and retaliated against him when he

filed grievances about his access to religious services. He asserts claims against the defendants

under the First Amendment as well as the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). Plaintiff seeks declaratory judgment, monetary damages, and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

                                                1
                                          The Complaint

         Plaintiff makes the following allegations in the Complaint: Plaintiff is a practicing Muslim

and Defendants have been aware of his religious affiliation since entering IDOC (Doc. 1, p. 4). He

wants to participate in Jum’ah Friday services, but when he first arrived at Menard, he was

prohibited from attending services because he was in segregation (Id. at p. 8). He was then told

that he would be added to a waiting list because there were not enough seats in chapel (Id.).

Lashbrook allowed Plaintiff to attend services, but only once there was an open seat available and

he was only allowed to attend one Friday per month instead of on a weekly basis as mandated by

his religious beliefs (Id. at pp. 8-9). Plaintiff was also unable to obtain a siwak (tooth stick for

brushing teeth) and prayer oil, which is required before attendance in his religious services (Id. at

p. 5).

         Plaintiff wrote a grievance about the restrictions on his services and Claycomb retaliated

against him by removing him and other inmates from the Jum’ah services list (Doc. 1, p. 9).

Services are regularly cancelled by Claycomb and when Plaintiff asked for Islamic literature to

supplement his services, Claycomb only provided Plaintiff with Christian literature (Id. at pp. 9-

10).

         Menard also offers four basic menus: regular (which includes pork and pork by products),

vegetarian, kosher, and medical menu (which requires a doctor’s prescription) (Doc. 1, p. 6). The

prison does not offer a Halal menu for Muslims. The alternative menus do not meet the dietary

needs of Muslim inmates nor are they nutritionally adequate (Id. at p. 7). The kosher diet does

have similar requirements to Islam for preparation of food to prevent the cross-contamination of

foods. When Plaintiff submitted a request for a kosher diet, Claycomb subjected him to a written




                                                  2
test to determine if his Islamic beliefs were sincere (Id. at p. 10). Claycomb and Lawrence then

denied his request for a kosher diet (Id.).

       Plaintiff also alleges that Baldwin, Lashbrook, and Lawrence created and implemented

policies and practices which substantially burdened his practice of religion including: hiring and

retaining chaplains who failed to meet the requirements of RLUIPA, denying services due to

overcrowding, adorning the chapel with Christian material while placing Islamic materials under

lock and key, allowing funds for Christian celebrations but not Islamic feasts, denying Muslim

inmates fellowship, denying prayer oil and siwaks, pressuring Muslim inmates to consume non-

Halal meals, locking down the facilities during Ramadan and providing nutritionally inadequate

meals, retaliating against inmates who file lawsuits about religious matters, depriving Muslim

inmates of religious activities when they complain, selling food products in the commissary

labeled Halal which are not fully reviewed for authenticity, and providing religious

accommodations only after passing a test of sincerity (Id. at pp. 14-15).

                                              Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following five counts:

       Count 1:        James Claycomb and Jacqueline Lashbrook denied Plaintiff
                       religious services in violation of the First Amendment and
                       RLUIPA.

       Count 2:        James Claycomb and Frank Lawrence denied Plaintiff a Halal
                       diet in violation of the First Amendment and RLUIPA.

       Count 3:        James Claycomb retaliated against Plaintiff in violation of the
                       First Amendment in response to Plaintiff’s grievances about his
                       religious services.

       Count 4:        John Baldwin, Jacqueline Lashbrook, and Frank Lawrence
                       created policies and practices which burdened Plaintiff’s



                                                  3
                          practice of religion in violation of the First Amendment and
                          RLUIPA.

        Count 5:          State law negligence claim against James Claycomb, Jacqueline
                          Lashbrook, and Frank Lawrence.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                              Counts 1, 2, and 4

        The Court finds that the allegations in the Complaint state a viable claim against James

Claycomb, Frank Lawrence, Jacqueline Lashbrook, and John Baldwin in Counts 1, 2, and 4 for

violation of his First Amendment rights. Plaintiff also states viable RLUIPA claims for denying

his access to religious services and meals. 42 U.S.C. § 2000cc-1. RLUIPA does not authorize a

suit for money damages against defendants in their individual capacities. Grayson v. Schuler, 666

F.3d 450, 451 (7th Cir. 2012); Maddox v. Love, 655 F.3d 709, 717 (7th Cir. 2011). But a court may

order injunctive relief to correct a violation of RLUIPA. Therefore, Plaintiff may not pursue a

claim for money damages against any defendant under RLUIPA. Instead, the Court will add Alex

Jones, in his official capacity as Warden of Menard, to the case for Counts 1, 2, and 4 for purposes

of implementing any injunctive relief awarded on Plaintiff’s RLUIPA claims. To the extent that

Plaintiff has attempted to state an official capacity claim against anyone else, those claims are

dismissed.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
                                                Count 3

        Plaintiff also states a viable claim for retaliation against James Claycomb. Antoine v.

Ramos, 497 F. App’x 631, 633-4 (7th Cir. 2012); See McKinley v. Schoenbeck, 731 F. App’x 511,

514 (7th Cir. 2018) (quoting Bridges v. Gilbert, 557 F.3d 541, 551 (7th Cir. 2009)).

                                                Count 5

        At this stage, Plaintiff also states a state law negligence claim against Claycomb,

Lashbrook, and Lawrence. Iseberg v. Gross, 879 N.E.2d 278, 284 (Ill. 2007).

                                           Pending Motions

        Plaintiff has not submitted a motion for appointment of counsel but has submitted

documents in support of a motion (Doc. 3). To the extent Plaintiff seeks counsel, he has submitted

letters he has sent to counsel seeking representation. Given the early stage of the litigation,

however, it is difficult to accurately evaluate the need for the assistance of counsel. See Kadamovas

v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint,

the plaintiff’s need for assistance of counsel ... cannot be gauged.”). 2 Further, counsel is not needed

at this time because the defendants have not yet been served and a discovery schedule has not been

entered. Thus, Plaintiff’s request for counsel is DENIED without prejudice. Plaintiff may renew

his request for the recruitment of counsel at a later date.

                                              Disposition

        For the reasons stated above, Count 1 shall proceed against Jacqueline Lashbrook, Alex

Jones, and James Claycomb. Count 2 shall proceed against Frank Lawrence, Alex Jones, and

James Claycomb. Count 3 shall proceed against James Claycomb. Count 4 shall proceed against




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.

                                                    5
Jacqueline Lashbrook, Frank Lawrence, John Baldwin, and Alex Jones. Count 5 shall proceed

against Jacqueline Lashbrook, Frank Lawrence, and James Claycomb. The Clerk is DIRECTED

to add Alex Jones (official capacity only) for purposes of Counts 1, 2, and 4.

       The Clerk of Court shall prepare for Defendants John Baldwin, Jacqueline Lashbrook,

Frank Lawrence, James Claycomb, and Alex Jones (official capacity only): (1) Form 5 (Notice of

a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to the defendants’ place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.




                                                 6
       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 3/16/2020

                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                7
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 8
